249 F.2d 104
101 U.S.App.D.C. 348
George E. V. STONE, Petitioner,v.BOARD OF EXAMINERS AND REGISTRARS OF ARCHITECTS OF THEDISTRICT OF COLUMBIA, Respondent.
No. 13609.
United States Court of Appeals District of Columbia Circuit.
Jan. 7, 1957, As Modified Feb. 6, 1957.

Messrs. Harry L. Ryan, Jr., and Duane G. Derrick, Washington, D.C., for petitioner.
Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, Hubert B. Pair, Asst. Corporation Counsel, and Richard W. Barton, Asst. Corporation Counsel, for respondent.
Before BAZELON, FAHY and BURGER, Circuit Judges, in Chambers.
PER CURIAM.


1
Upon consideration of the petition for allowance of an appeal from the judgment of the Municipal Court of Appeals entered herein October 23, 1956, of petitioner's brief, of respondent's brief, of petitioner's reply, and of the decision and order of the Board of Examiners and Registrars of Architects entered herein June 21, 1956, contained in the transcript of record; and it appearing that, although the Board's sole conclusion was that petitioner 'did violate Section 27(a) of the Architect's Registration Act' (2-1027(a), D.C.Code, 1951 ed.), which permits revocation of a certificate of registration 'in case it is shown that the certificate was obtained through fraud or misrepresentation,' the Board nevertheless failed to find that the instant certificate was so obtained; it is


2
Ordered by the Court that an appeal from said judgment of the Municipal Court of Appeals be, and it is hereby, allowed.


3
It is further ordered by the Court that the judgment and order of the Municipal Court of Appeals entered herein October 23, 1956, be, and it is hereby, vacated and that this case be, and it is hereby, remanded to the Municipal Court of Appeals with directions to remand this case to said Board with directions to vacate its decision and order of June 21, 1956, herein, and to dismiss these proceedings unless it can and does find, from the evidence of record, that the actual obtaining of the instant certificate was due to fraud or misrepresentation.